UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7100



WILLIAM ALLEN LEGG,

                                             Plaintiff - Appellant,

          versus


ARCHIE C. GEE, Warden; ASSISTANT WARDEN
SPANGLER; PATUXENT STAFF; DEPARTMENT OF COR-
RECTIONS; EMSA STAFF; MARYLAND HEALTH AND
HYGIENE DEPARTMENT OF MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-975-DKC)


Submitted:   December 17, 1998            Decided:   January 6, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Allen Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Allen Legg filed an untimely notice of appeal. We dis-

miss for lack of jurisdiction. The time periods for filing notices

of appeal are governed by Fed. R. App. P. 4. These periods are

“mandatory and jurisdictional.” Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court

extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on April 15, 1998; Legg’s

notice of appeal was filed on July 23, 1998, which is beyond the

thirty-day period. Legg’s failure to note a timely appeal or obtain

an extension of the appeal period leaves this court without juris-

diction to consider the merits of his appeal. We therefore dismiss

the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2